                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

  BASIC CAPITAL MANAGEMENT,                    §
  INC., et. al.,                               §
                                               §
         Plaintiffs,                           §
                                               §   Civil Action No. 3:17-CV-01147-X
  v.                                           §
                                               §
  DYNEX CAPITAL, INC., et. al.,                §
                                               §
         Defendants.                           §


                       MEMORANDUM OPINION AND ORDER

       In this action alleging fraudulent transfer and alter ego liability, defendants

Dynex Commercial Inc. (Dynex Commercial) and Dynex Capital, Inc. (Dynex Capital)

move to dismiss the claims of plaintiffs Basic Capital Management, Inc. (BCM),

Transcontinental Realty Investors, Inc. (TCI), and Michael J. Quilling as court-

appointed receiver for American Realty Trust, Inc. (ART) (collectively the plaintiffs)

for failure to state a claim on which relief can be granted (collectively the motions to

dismiss) [Docs. No. 78, 80]. The Court concludes that the plaintiffs have failed to

state a claim as to both defendants and therefore DISMISSES with PREJUDICE

the plaintiffs’ claims against Dynex Commercial and Dynex Capital and DENIES the

plaintiffs’ requests for exemplary damages and attorney’s fees. Because dismissal of

the plaintiffs’ claims is dispositive, the Court DISMISSES as MOOT the defendants’

pending motion to extend time to file summary judgment [Doc. No. 94] and any other

pending motions.


                                           1
                                               I.

      The plaintiffs’ second amended complaint [Doc. No. 75] states that Dynex

Capital and Dynex Commercial, among other things, originated and serviced

mortgage loans. 1 After Dynex Commercial provided ART and TCI a number of multi-

million dollar real estate loans, it entered into two real estate loan commitments with

BCM, who was operating on behalf of TCI and ART. 2 One commitment was for $33.4

million, and the other was for $160 million. 3 Several months later, BCM attempted

to borrow additional funds under the $160 million commitment. 4 Dynex Commercial

allegedly refused to provide any funds under this commitment and further refused to

provide any funds under the $33.4 million commitment for any tenant improvements

unless BCM cancelled the remainder of the $160 million commitment, which

amounted to $154 million dollars. 5

      The plaintiffs sued Dynex Commercial on April 15, 1999 for breach of both the

$160 million and $33.4 million commitments and Dynex Capital for other related

claims. 6 The case was the 68th Judicial District Court in Dallas County, Texas, tried

the case in January and February 2004, resulting in a jury verdict of over $30 million

(including attorney’s fees). 7       However, the trial court judge granted Dynex



      1   Second Amended Complaint [Doc. No. 75] ¶¶ 9–10.
      2   Id. ¶ 12.
      3   Id.
      4   Id. ¶ 13.
      5   Id.
      6   Id. ¶ 14.
      7   Id. ¶¶ 14–15.

                                               2
Commercial’s post-verdict motion for judgment notwithstanding the verdict and

rendered a “take nothing” judgment against the plaintiffs. 8 After a lengthy appeals

process, a final, non-appealable judgment in favor of the plaintiffs was entered on

July 20, 2015 against Dynex Commercial; Dynex Capital was no longer a party to the

case at that point. 9 The final judgment totaled over $55 million dollars. 10 On March

16, 2016, TCI served a request for production and a first set of interrogatories to aid

in the enforcement of the judgment. 11 Dynex Commercial responded with answers

and objections on May 2, 2016, which indicated that Dynex Commercial had ceased

operations and had no assets that could be used to pay any of the final judgment. 12

Soon after, TCI served a notice of intent to service subpoena on non-party Dynex

Capital, requesting the production of documents. 13 After some alleged stonewalling

by Dynex Commercial and Dynex Capital on discovery motions, the plaintiffs began

to obtain information that formed the basis of this lawsuit. 14

      The plaintiffs discovered that after the state court action commenced in 1999,

Dynex Commercial divested all of its assets by transferring them to Dynex Capital. 15

In its complaint in this case, the plaintiffs specifically allege 25 transfers of




      8   Id. ¶ 15.
      9   Id. ¶ 16; Notice of Removal, Exhibit C [Doc. No. 1-3], at 346–49.
      10   Second Amended Complaint ¶ 16.
      11   Id. ¶ 18.
      12   Id.
      13   Id. ¶ 19.
      14   Id. ¶¶ 20–24.
      15   Id. ¶¶ 25–26.

                                                   3
commercial loans and security interests that occurred between 1999 and 2001. 16 As

a result of these transfers, along with others, Dynex Commercial ceased operations

at the end of 2000 and had no remaining assets as of January 1, 2001. 17

      Based in part off of these discoveries, the plaintiffs sued Dynex Commercial

and Dynex Capital in the 191st District Court in Dallas County on April 26, 2017. 18

The plaintiffs alleged, among other things, that Dynex Commercial was an alter ego

of Dynex Capital and that the 25 transfers made between 1999 and 2001 constituted

fraudulent transfers under the Texas Uniform Fraudulent Transfers Act

(“Fraudulent Transfers Act”). 19 Shortly thereafter, the defendants removed the case

to this Court on May 1, 2017 on the basis of diversity jurisdiction [Doc. No. 1]. In

their second amended complaint filed on March 8, 2019, the plaintiffs have narrowed

their claims to the fraudulent transfer and alter ego claims, along with seeking

exemplary damages and attorney’s fees pursuant to these claims.

                                                  II.

      With these facts and this procedural posture, the Court considers Dynex

Capital and Dynex Commercial’s motions to dismiss.

                                                  A.

      Under Federal Rule of Civil Procedure 12(b)(6), the Court evaluates the

pleadings by “accept[ing] ‘all well-pleaded facts as true, viewing them in the light



      16   Id. ¶¶ 27–51.
      17   Id. ¶ 52.
      18   See generally Notice of Removal, Exhibit C, at 1–17.
      19   Id.

                                                   4
most favorable to the plaintiff.’” 20 To survive a motion to dismiss, the plaintiffs must

allege enough facts “to state a claim to relief that is plausible on its face.” 21 “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” 22 “The plausibility standard is not akin to a ‘probability requirement,’ but

it asks for more than a sheer possibility that a defendant has acted unlawfully.” 23

“[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that

the pleader is entitled to relief.’” 24

                                                     B.

       Dynex Capital and Dynex Commercial argue, among other things, 25 in their

motions to dismiss that the plaintiffs’ fraudulent transfer and alter ego claims are

barred by the Fraudulent Transfer Act’s statute of repose and res judicata

respectively.       Subsequently, the plaintiffs’ claims for exemplary damages and

attorney’s fees are also barred, as they are contingent on the fraudulent transfer and

alter ego claims. The Court agrees with this analysis. Because the Fraudulent



       20In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007) (quoting Martin K.
Eby Constr. Co. v. Dall. Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004)).
       21   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).
       22   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
         23 Id.; see Twombly, 550 U.S. at 545 (“Factual allegations must be enough to raise a right to

relief above the speculative level[.]”).
       24   Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. Rule 8(a)(2)).
       25 Because the Court agrees with Dynex Capital and Dynex Commercial that the Fraudulent

Transfer Act’s statute of repose and res judicata defenses dispose of the plaintiffs’ claims, the Court
need not address the defendants’ other dispositive arguments.

                                                     5
Transfer Act’s statute of repose and res judicata bar the plaintiffs’ claims, the

plaintiffs have failed to state a claim under Rule 12(b)(6) against Dynex Capital and

Dynex Commercial.

                                                      C.

        A threshold issue raised by all parties is what facts, if any, this Court can and

should judicially notice for Rule 12(b)(6) motions. Federal Rule of Evidence 201(b)

states a court may judicially notice a fact that is not subject to reasonable dispute in

that it is either (1) generally known within the territorial jurisdiction of the trial court

or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned. If the contents of documents are subject

to dispute, courts may judicially notice documents for their existence and the

statements they contain and not to prove the truth of the contents in the documents. 26

        In Meyers v. Textron, Inc., 27 the Fifth Circuit stated that district courts, when

ruling on a Rule 12(b)(6) motion, must primarily look at the allegations in the

complaint but may also take into account “documents incorporated into the complaint

by reference or integral to the claim, items subject to judicial notice, [including]

matters of public record, orders, items appearing in the record of the case, and

exhibits attached to the complaint whose authenticity is unquestioned.” 28 Fifth



         26 See, e.g., Lovelace v. Software Spectrum Inc., 78 F.3d 1015, 1018 (5th Cir. 1996) (adopting a

rule for courts to judicially notice the existence, and not the truth, of the contents of public disclosure
documents required to be, and actually filed with, the SEC); Kaye v. Lone Star Fund V (U.S.), L.P.,
453 B.R. 645, 665 (N.D. Tex. 2011) (identifying holdings of cases within the district that are consistent
with the Fifth Circuit’s holding in Lovelace).
        27   540 F. App’x 408, 409 (5th Cir. 2013).
        28   Id. at 409 (alteration added).

                                                      6
Circuit precedent makes clear that “public records” includes publicly available

documents and transcripts and pleadings filed in state court. 29

       Because they are directly relevant to resolving the issues of this case, the Court

takes judicial notice of Dynex Capital’s 2002 Form 10-K report and the proceedings

and record of the 1999 litigation before the 68th Judicial District Court. As the

contents of these records are subject to dispute, the Court judicially notices these

documents for their existence and of what statements they contain and not for the

truth of their contents. These documents are all publicly available governmental

filings and the existence of the documents, and the contents therein, cannot

reasonably be questioned.

                                                    D.

       The plaintiffs allege Dynex Commercial’s 25 loan transfers to Dynex Capital

that ended 18 years ago (from 1999 to 2001) were fraudulent and violated section

24.005(a)(1) of the Texas Business and Commerce Code. Section 24.005(a)(1) states

that a transfer made by a debtor is fraudulent as to a creditor if the debtor made the

transfer with “actual intent to hinder, delay, or defraud any creditor of the debtor.” 30

But there is a catch. Section 24.010(a)(1), a statute of repose, 31 states that a cause of


       29 See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011) (“[T]he district court took
appropriate judicial notice of publicly-available documents and transcripts produced by the FDA,
which were matters of public record directly relevant to the issue at hand.”); Van Duzer v. U.S. Bank
Nat. Ass’n, 995 F. Supp. 2d 673, 684 (S.D. Tex.) (“[T]he court may take judicial notice of matters of
public record, including pleadings filed in state court.” (citing Joseph v. Bach & Wasserman, L.L.C.,
487 F. App’x 173, 178 (5th Cir. 2012), aff’d, 582 F. App’x 279 (5th Cir. 2014)).
       30   TEX. BUS. & COM. CODE § 24.005(a)(1).
       31 Janvey v. Romero, 817 F.3d 184, 188 (5th Cir. 2016) (stating that section 24.010(a)(1) is a
statute of repose) [hereinafter Janvey II]. A statute of repose, unlike a statute of limitations, runs
from a specified date without regard to the accrual of any cause of action. Galbraith Eng'g
Consultants, Inc. v. Pochucha, 290 S.W.3d 863, 866 (Tex. 2009). Additionally, unlike a statute of

                                                    7
action with respect to fraudulent transfer under section 24.005(a)(1) is extinguished

if it is not brought “within four years after the transfer was made . . . or, if later,

within one year after the transfer . . . was or reasonably could have been discovered

by the claimant.” 32          The one-year statute of repose deadline triggers after the

fraudulent nature of the transfer is or reasonably could have been discovered. 33

           Granted, the question of whether a plaintiff reasonably could have discovered

the fraudulent nature of a transfer is generally a question of fact for the fact-finder. 34

But at times, the issue can be so clear cut that it is appropriate to resolve at the

motion to dismiss phase based on judicially noticed public records that were

constructive notice of potentially fraudulent transfers. Indeed, the Fifth Circuit

recently affirmed the granting of a motion to dismiss under the one-year repose

statute deadline, based on the complaint, attachments to the complaint, documents

referred to in the complaint, judicially noticed public records, and judicially noticed

court records. 35

        The Fifth Circuit cases Janvey I and Bilouris are instructive in assessing

whether a plaintiff has met section 24.010(a)(1)’s repose deadline. In Janvey I, the




limitations, the time set forth in a statute of repose cannot be tolled. Id. Once the repose date passes,
no cause of action can be filed. Lastly, “while statutes of limitations operate procedurally to bar the
enforcement of a right, a statute of repose takes away the right altogether, creating a substantive right
to be free of liability after a specified time.” Id.
        32   TEX. BUS. & COM. CODE § 24.010(a)(1).
        33 Janvey v. Democratic Senatorial Campaign Comm., Inc., 712 F.3d 185, 194–95 (5th Cir.

2013) [hereinafter Janvey I].
        34   Janvey II, 817 F.3d at 189.
        35   Biliouris as next friend of Biliouris v. Patman, 751 F. App’x 603, 604–05 (5th Cir. 2019) (per
curiam).

                                                      8
plaintiff was a court-appointed receiver over several corporations involved in what

would later be found to be a massive Ponzi scheme. 36 The receiver was tasked with

preserving the resources of these corporations and pursuing the corporations’ assets

held by third parties as the result of fraudulent conveyances. 37 To this end, the

plaintiff brought a fraudulent transfer claim under section 24.005(a)(1) against the

defendant. 38 The defendant argued, in part, that the plaintiff failed to meet the

repose deadline under section 24.010(a)(1). 39

      In evaluating whether the plaintiff had filed suit after repose barred the claim,

the Fifth Circuit noted that the plaintiff had to hire an expert to examine the books

and records of the corporations to determine whether any transfers were made

fraudulently. 40 Given the complexity of the transactions and the need to hire an

expert to determine whether fraudulent transfers had even occurred, the Fifth

Circuit found that the plaintiff could not reasonably have discovered the fraudulent

nature of the transfers until the initiator of the Ponzi scheme himself pled guilty in

another case less than a year earlier. 41 As that guilty plea was entered less than a

year prior to the suit, the plaintiff had filed suit before the repose deadline passed. 42

The Fifth Circuit was careful to note that the discovery of the fraudulent nature of



      36   Janvey I, 712 F.3d at 188–89.
      37   Id. at 189.
      38   Id. at 189, 194–95.
      39   Id. at 193.
      40   Id. at 197.
      41   Id.
      42   Id.

                                            9
the transfers, and not just the existence of the transfers, was key to their finding. 43

      In Bilouris, the plaintiffs brought a fraudulent transfer claim against the

defendant for transferring a parcel of land to his son to avoid paying a state district

court judgment. 44 The defendant argued in a motion to dismiss that the repose

statute in section 24.010(a)(1) barred the claim. 45 In contrast to Janvey I, the Fifth

Circuit found that the plaintiffs could have reasonably known the fraudulent nature

of the transfer years before the suit was brought. 46 The Fifth Circuit noted that the

transfer occurred during the state court litigation and so the plaintiffs were on notice

of its existence, as the warranty deed was filed in the county property records. 47

Moreover, a few months after the transfer was made, the plaintiffs took a deposition

of the defendant’s wife and so had an opportunity to discover the fraudulent nature

of the land transfer at that point. 48 The Fifth Circuit went out of its way to contrast

Bilouris with Janvey I, stating that the Janvey I plaintiff “was faced with a

sophisticated, extensive, worldwide Ponzi scheme, and thus the point where the

discovery rule activated was harder to suss out.” 49 In contrast, the plaintiffs in

Bilouris “had the resources and opportunity to discern the fraudulent nature of this

single transaction when it was recorded.” 50


      43   Id. at 194–95, 197–98.
      44   Bilouris, 751 F. App’x at 604.
      45   Id.
      46   Id. at 605.
      47   Id.
      48   Id.
      49   Id.
      50   Id.

                                            10
      The Court finds this case to be like the public activity in Bilouris and not like

the hidden activity in Janvey I. The last of the 25 transfers the plaintiffs list in their

second amended complaint was complete on October 29, 2001 and that, as of January

1, 2001, Dynex Commercial had no remaining assets. On March 28, 2002, Dynex

Capital filed with the SEC a 10-K annual report, which states that transfers from

Dynex Commercial to Dynex Capital were made from 1999 to 2001 and that Dynex

Commercial “has no assets.” 51 Corporate 10-K reports are hardly hidden from the

public eye; they are available on the SEC’s website. The statements within this

report, regardless of their truth, were sufficient to put the plaintiffs on notice of the

25 transfers. Thus, as of March 28, 2002, the plaintiffs were on constructive notice

of these transfers—in the same way the plaintiffs in Bilouris were on notice of the

warranty deed filed in the county records.

      The Fifth Circuit in Janvey II made it clear that the statute of repose deadline

only triggers when a claimant knows or reasonably could have known both the

existence of the transfer and the fraudulent nature of the transfer. 52 The 10-K annual

report, as discussed above, put the plaintiffs on constructive notice of the existence of

the transfers. Regarding knowledge of the fraudulent nature of the transfer, the

plaintiffs were in ongoing litigation with the defendants when the annual 10-K report

was filed. Once filed, the plaintiffs could have reasonably discovered the alleged

fraudulent nature of the 25 transfers, especially given that Dynex Commercial having



      51   Dynex Commercial’s Appendix in Support of its Motion to Dismiss [Doc. No. 79], at 1, 53.
      52   Janvey II, 817 F.3d at 188.

                                                  11
no assets meant it could not pay any potential judgment. Therefore, this case is also

akin to Bilious in that the plaintiffs were in ongoing litigation with the defendant

when the publicly documented transfer occurred. 53 So, the one-year repose deadline

began to run on March 28, 2002, the date of the filing of the 10-K annual report.

        The section 24.010(a)(1) repose statute requires the plaintiffs to bring forth a

cause of action within one year of when the fraudulent nature of the transfers

reasonably could have been discovered. The plaintiffs had constructive notice of the

existence of the transfers and could have known their allegedly fraudulent nature on

March 28, 2002. The plaintiffs did not file suit until April 26, 2017, 14 years after

the one-year repose statute barred the claim. Therefore, the Court DISMISSES with

PREJUDICE the plaintiffs’ fraudulent transfer claims.

                                                  E.

        In their remaining claim, the plaintiffs allege alter ego against Dynex Capital,

claiming that Dynex Commercial was its mere tool or business conduit to perpetrate

fraud and other malfeasances. In Dynex Capital’s motion to dismiss, Dynex Capital

argues that this claim is barred by res judicata, as it could have been raised during

the initial state court litigation.

        Under res judicata, “a final judgment on the merits of an action precludes the

parties or their privies from relitigating issues that were or could have been raised in

that action.” 54 A finding of res judicata requires the presence of four elements:


        53   Bilouris, 751 F. App’x at 605.
       54 Oreck Direct, LLC v. Dyson, Inc., 560 F.3d 398, 401 (5th Cir. 2009) (quoting Allen v. McCurry,

449 U.S. 90, 94 (1980)).

                                                  12
“(1) the parties are identical or in privity; (2) the prior action was rendered by a court

of competent jurisdiction; (3) the prior action was concluded by a final judgment on

the merits; and, (4) the same claim or cause of action was involved in both actions. 55”

Although res judicata is generally raised as an affirmative defense to be pleaded in

an answer, it may be raised in a motion to dismiss, as was done here, when the facts

are not controverted or are conclusively established. 56 Judicially noticed facts may

also be included in making this determination. 57

        The Court uses the transactional test to determine whether two suits involve

the same claim or cause of action under the fourth element. This test requires the

Court to determine whether the two cases are based on “the same nucleus of operative

facts.” 58     The nucleus of operative facts is not identical with the type of relief

requested, substantive theories advanced, or types of rights asserted. 59 If both cases

are based on the same nucleus of operative facts, the prior judgment precludes any

rights the plaintiff had with respect to any transactions in which the original action

arose. 60 What constitutes a transaction is to be “determined pragmatically, giving

weight to such considerations as whether the facts are related in time, space, origin,

or motivation, whether they form a convenient trial unit, and whether their




        55Meyers, 540 F. App’x at 410 (citing Procter & Gamble Co. v. Amway Corp., 376 F.3d 496, 499
5th Cir. 2004)).
        56   Id. (citing Test Masters Educ. Servs., Inc. v. Singh, 428 F.3d 559, 570 n.2 (5th Cir. 2005)).
        57   Id. (citing Funk, 631 F.3d at 783).
        58   Warren v. Mortg. Elec. Registration Sys., Inc., 616 F. App’x 735, 738 (5th Cir. 2015).
        59   Id.
        60   Id. (citing United States v. Davenport, 484 F.3d 321, 326 (5th Cir. 2007)).

                                                      13
treatment as a unit conforms to the parties’ expectations or business understanding

or usage. 61”

        Hall v. Hodgkins is instructive as to how the fourth element applies. 305 F.

App’x 224, 228 (5th Cir. 2008). In Hall, the plaintiff filed suit against the defendants

for barring him from membership in the Civil Air Patrol because he reported criminal

acts and policy violations occurring within the Patrol. 62 The plaintiff had brought

two prior lawsuits, which were both dismissed, alleging the Civil Air Patrol had

wrongfully terminated his membership for reporting criminal acts and policy

violations. 63 The Fifth Circuit found that, regardless of the fact that the plaintiff’s

claims were different between his lawsuits, the same transaction underlied all of the

suits: that the defendants were punishing him for whistleblowing while he was

working for the Patrol. 64 Thus, the Fifth Circuit found the fourth element satisfied

and res judicata met. 65

        Here, the plaintiffs’ alter ego claim meets all four elements of res judicata. The

plaintiffs do not dispute the first three elements. 66 Regarding the fourth element,

both suits revolve around a single transaction: Dynex Commercial’s refusal to comply

with the $160 million and $33.4 million loan commitments. This transaction is what


        Hall v. Hodgkins, 305 F. App’x 224, 228 (5th Cir. 2008) (quoting Restatement (Second) of
        61

Judgments § 24 (1982)).
        62   Id. at 225–26.
        63   Id. at 226.
        64   Id. at 229.
        65   Id.
       66 First, the plaintiffs and Dynex Capital were parties in the state district court suit. Second,

the 68th Judicial District Court in Dallas County was a court of competent jurisdiction to render the
judgments it made. Third, that court’s July 20, 2015 judgment was a final judgment on the merits.

                                                  14
led to the state district court litigation and, when Dynex Commercial could not pay

the judgment, led to the filing of this suit.

       The facts involved in these two cases are also related in time, origin, and

motivation because the plaintiffs could have brought their alter ego claim against

Dynex Capital in the state district court litigation.            In the state district court

litigation, the plaintiffs’ allegations in their complaints, and during trial, indicate

they understood they could have brought such a claim. In their opening statement,

they argued “there is not any difference between [Dynex Commercial and Dynex

Capital]. 67 Moreover, after trial, the plaintiffs requested the state district court judge

make Dynex Capital jointly and severally liable for the breach of the $160 million

commitment because Dynex Capital caused it. 68 Regardless of the truth of these

statements, they show that the plaintiffs were cognizant of concerns that would give

rise to an alter ego claim during the state district court litigation even though they

never raised their alter ego claim at that time. Thus, both cases involve the same

nucleus of operative facts and so the state district court judgment precludes the

plaintiffs from exercising any rights in this suit that they failed to exercise in the

state court litigation. As such, the plaintiffs’ alter ego claim is barred by res judicata.

Therefore, the Court DISMISSES with PREJUDICE the plaintiffs’ alter ego claim.

                                               F.

       Finally, the plaintiffs’ remaining claims are exemplary damages and attorney’s



        Dynex Capital’s Appendix in Support of its Motion to Dismiss Against Plaintiffs’ Original
       67

Complaint [Doc. No. 7], at 55.
       68   Id. at 125.

                                               15
fees. However, these are not claims but instead are requests for relief contingent on

the success of other actual claims. 69 As those actual claims have been dismissed, the

Court DENIES the plaintiffs’ requests for exemplary damages and attorney’s fees.

                                                  G.

       For the reasons stated above, the Court DISMISSES with PREJUDICE the

plaintiffs’ fraudulent transfer claims and alter ego claim for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). Consequently, the Court DENIES

the plaintiffs’ requests for exemplary damages and attorney’s fees. Because the

Court’s dismissal of the plaintiffs’ claims is dispositive, the Court DISMISSES as

MOOT the defendants’ pending motion to extend time to file summary judgment and

any other pending motions.



       IT IS SO ORDERED this 28th day of October 2019.




                                                        _________________________________
                                                        BRANTLEY STARR
                                                        UNITED STATES DISTRICT JUDGE




        69 See, e.g., Boelens v. Redman Homes, Inc., 748 F.2d 1058, 1070 (5th Cir. 1984) (“To recover

punitive damages, ‘an independent tort’ must be separately pleaded and proved.”); see also, e.g., In re
Positive Health Mgmt., Inc., No. ADV 10-03121, 2015 WL 66186, at *1–2 (S.D. Tex. Jan. 5, 2015)
(“Section 24.013 permits a court to award attorneys' fees ‘as are equitable and just.’ The section does
not apply to TUFTA claims on which the party seeking to recover fees did not prevail[.]”).

                                                  16
